Citation Nr: 0428392	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-02 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUES

1.  Whether the appellant has basic eligibility for 
entitlement to service-connected death benefits.  

2.   Entitlement to accrued benefits.

3.   Whether the appellant has basic eligibility for 
entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran had multiple periods of active duty.  He retired 
in October 1990, with over 20 years of active service in the 
U.S. Marine Corps.  

His personnel records reveal he was awarded the Vietnam 
Service Medal, with one bronze service star, the Republic of 
Vietnam Campaign Medal, and the Combat Aircrew Insignia, 
among other awards and decorations.  The veteran died on May 
[redacted], 1999.  The appellant is the veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 administrative determination by the RO.  

The claim for Death Pension, based on the veteran's term of 
service during the Persian Gulf War, is REMANDED via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran first enlisted in the U.S. Marine Corps on 
June 8, 1966, and was "Release[d] from active duty" for the 
"convenience of the Government" on June 5, 1970.  

2.  For the period of service from June 8, 1966 to June 5, 
1970, the veteran had 1 year, zero months, and 1 day of 
foreign or sea service, which included his service in the 
Republic of Vietnam.  

3.  The veteran re-enlisted in a second period of active 
service on August 30, 1973; he was discharged prior to the 
expiration of a two year term, on June 30, 1975, but was 
discharged for immediate reenlistment.

4.  The veteran's personnel records show that he was assigned 
to Marine Corps Air Station Cherry Point, North Carolina, 
from September 10, 1973 to July 19, 1974; and to Marine Corps 
Air Station Yuma, Arizona, from July 20, 1974 to August 3, 
1975; he did not serve in the Republic of Vietnam during this 
period.  

5.  The veteran re-enlisted for a four year term of service 
on July 1, 1975; he was discharged on June 28, 1979.  

6.  The veteran re-enlisted for a six year term of service on 
June 29, 1979; he was discharged on November 23, 1984.  

7.  The veteran re-enlisted from November 24, 1984, and 
served until his retirement in October 1990.  

8.  For VA purposes, the veteran's first period of service 
was from June 8, 1966 to June 5, 1970; his second period of 
service began on August 30, 1973, and ended on October 31, 
1990.  

9.  The veteran served in Vietnam during his first period of 
service, 28 years prior to the date of the marriage between 
the veteran and the appellant; he did not serve in the 
Vietnam during his second period of service.

10.  The appellant married the veteran on July [redacted], 1998; the 
veteran died on 
May [redacted], 1999, less than one year from the date of marriage; 
no children were 
born of the marriage or between the veteran and the appellant 
prior to marriage.  

11.  At the time of the veteran's death, no claims were 
pending.

12.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, VA Form 21-534, was received in 
April 2001, almost two years after the veteran's death


CONCLUSIONS OF LAW

1.  Basic eligibility for service-connected death benefits 
has not been established.  VAOPGCPREC 8-2000; 38 U.S.C.A. 
§§ 1304; 1310; 38 C.F.R. § 3.54.  

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit, and was not timely filed.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and the evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the instant case, the appellant does not dispute that she 
was not married to the veteran for one year before his death, 
nor does she dispute the dates of service.  In a letter to 
the appellant dated in May 2004, the appellant was provided 
with a detailed explanation of the adjudicative actions taken 
and the arguments she had made.  The RO explained what the 
regulation required to establish basic eligibility to 
service-connected death benefits, and the presumptive 
provisions relating to Agent Orange exposure.  The letter 
advised the claimant that if she was claiming that the 
veteran was exposed to Agent Orange at any time other than 
during the period from January 1962 to May 1975, she should 
provide a detailed description of the exposure, or other 
types of evidence showing the veteran's exposure, as well as 
medical nexus evidence.  

In addition, the RO provided a statement of the case and 
supplemental statement of the case explaining the action 
taken, the evidence considered, and the pertinent laws.  The 
evidence associated with the claims file included service 
medical records and complete personnel file, as well as 
private treatment records showing treatment for the veteran's 
pancreatic cancer.  

In the instant case, there is simply no reasonable 
possibility that any additional evidence would aid in 
substantiating the appellant's claim.  She does not contest 
the finding that her marriage occurred less than one year 
prior to the veteran's death.  Moreover, the service 
department records are dispositive as to the dates of his 
first and second periods of service, as well as his service 
in Vietnam.  Further, she was asked to provide evidence 
showing Agent Orange exposure after May 1975, but she did not 
reply.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that no additional assistance 
or notification to the appellant is required based on the 
facts of the instant case.

Service-Connected Death Benefits

The appellant, the veteran's widow, avers that her husband's 
death from pancreatic cancer entitles her to certain VA 
provided survivor's benefits, including service connection 
for the cause of his death, and for accrued benefits.  

In particular, she asserts that Agent Orange exposure in 
Vietnam caused the veteran's death.  She also asserts that 
the veteran's pancreatic cancer was, in fact, a soft tissue 
sarcoma, and that presumptive service connection is therefore 
warranted under VA's law relaxing the evidentiary burden 
claimants must show to establish a causal connection between 
the in-service injury, disease, or event, and the current 
condition.  Compare 38 C.F.R. § 3.303 with 38 C.F.R. 
§§ 3.307, 3.309.   

The veteran retired from active military service on October 
31, 1990.  The veteran and the appellant were married on July 
[redacted], 1998.  The veteran died on May [redacted], 1999. 

In brief, generally, to make a showing of service connection, 
the claimant must include (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In certain limited instances, VA has also determined that a 
veteran who served in Vietnam from January 9, 1962, through 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6).  

The Board notes that the appellant has claimed that she is 
entitled to benefits as a surviving spouse, based on the over 
20 years of service her husband had in the U.S. Marine Corps.  
However, the law mandates that applicants for service-
connected death benefits, who were not married to the veteran 
during his service time, meet one of three eligibility 
criteria in order to be considered a "surviving spouse" 
eligible to claim such benefits.  See 38 C.F.R. § 3.54.  

Under section 3.54, to establish basic eligibility to 
service-connected death benefits, including Dependency and 
Indemnity Compensation (DIC), exists if the claimant was 
married to the veteran:

(1) Before the expiration of 15 years 
after the termination of the period of 
service in which the injury or disease 
causing the death of the veteran was 
incurred or aggravated, or

(2) For 1 year or more, or

(3) For any period of time if a child was 
born of the marriage, or was born to them 
before the marriage.

38 C.F.R. § 3.54(c).  

Unfortunately, the veteran passed away prior to the end of 
the first year of his marriage.  There were no children born 
to him and the appellant.  There was also approximately 28 
years between the end of his first period of service (his 
Vietnam tour), and the date of his marriage to the appellant.  

Thus, because the veteran's first period of service ended in 
June 1970, and because he was not married to the appellant 
until July 1998, the marriage does not come within 15 years 
of the termination of the period of service when it is 
alleged that he contracted his fatal disease.  

In VAOPGCPREC 8-2000, the VA General Counsel concluded, in a 
case similar to this one, that where a veteran served 
consecutive enlistments and was discharged from each, if he 
was unconditionally discharged from the earlier enlistments 
at the end of the obligated periods of service, then the 
enlistments would be considered distinct periods of service.  
VAOPGCPREC 8-2000 (July 25, 2000).  

In this case, the veteran had a break in active service from 
his discharge in 1970, until the time that he re-enlisted in 
August 1973.  Therefore, the first period of service from 
June 1966 to June 1970 is distinct from the subsequent 
periods of service beginning in August 1973.  Because the 
veteran's first period of service ended more than 15 years 
before the veteran's and appellant's marriage, the appellant 
does not have basic eligibility for service-connected death 
benefits based on that period of service.  

Moreover, the veteran's service personnel records do not 
establish that he served in Vietnam during his second period 
of service beginning in 1973 and ending with his retirement 
in 1990.  In fact the veteran's DD Form 214 for the period 
from August 30, 1973 to June 30, 1975 revealed no foreign 
service during that time frame.  Although the subsequent 
enlistment period beginning on July 1, 1975 noted a 6 month 
period of foreign service, such service would not qualify for 
the presumptive provisions of 38 C.F.R. § 3.307, as that 
period of service began after May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6) (presumption of exposure for veteran's who 
served in Vietnam from January 9, 1962 through May 7, 1975).  
Thus, as the veteran was not exposed to Agent Orange during 
his second period of service, eligibility based on the 
veteran's second period of service is not established.  

In the appellant's letter to her Congressional 
Representative, she averred that her entitlement to Social 
Security benefits, and certain military privileges she 
retains as part of her husband's retirement package, should 
also entitle her to VA benefits.  Although the Board is 
sympathetic to her claim that her husband had a long and 
productive military service career with many years of 
faithful service, such sympathy does not, in and of itself, 
allow VA to accept her claim, absent qualifying status.  See 
Trilles v. West, 13 Vet. App. 314 (2000) (en banc).  
Therefore, in the instant case, the appellant does not have 
basic eligibility for service-connected death benefits.  The 
claim is denied as a matter of law.  


Accrued Benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, the lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death, based on existing 
rating decisions or other evidence that was on file when the 
veteran died, and which were due and unpaid for a period not 
to exceed two years prior to the last date of entitlement.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).

The term spouse for accrued benefits purposes means the 
surviving spouse of a veteran, whose marriage meets the 
requirements of 38 C.F.R. §§ 3.1(j) or 3.52.  Where the 
marriage meets the requirements of sections 3.1(j) or 3.52, 
the date of marriage and continuous cohabitation are not 
factors.  

Pursuant to 38 C.F.R. § 3.1(j), the term marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
Section 3.52 applies only when there was a legal impediment 
to a marriage.  

Due to the derivative nature of an accrued claim, the 
surviving spouse has no claim upon which to base his or her 
own application unless the veteran had a claim pending at 
time of death.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2003); see 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2003).

The evidence shows that the veteran died in April 1999.  The 
file reflects that there were no service connection claims 
pending at the time of his death.  At the time of his death, 
he was service connected for tinnitus, lumbosacral strain and 
hearing loss of the left ear.  An April 1993 rating decision 
denied service connection for nose bleeds.  He was notified 
of this decision by a letter dated that same month, and no 
appeal was submitted.  The next document in the record is a 
letter from VA to a financial institution requesting an 
updated address for the veteran.  This letter was not 
correspondence to or from the veteran.  The next item in the 
record was a request for a burial flag, which does not 
constitute a claim for accrued benefits.   See 38 C.F.R. 
§ 3.152.  

The appellant's application for DIC, which does constitute a 
claim for accrued benefits, was received in April 2001, 
almost two years after the veteran's death.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the veteran's death.  

Moreover, it is clear that the appellant did not file her 
application for accrued benefits within one year of the 
veteran's death.  

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending at the time of his 
death; and, because the appellant did not file her 
application for accrued benefits within one year after the 
date of his death, she is not legally entitled to this 
benefit.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 
3.152(b).  The law pertaining to eligibility for accrued 
benefits is dispositive of this issue, and the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Additionally, because the law, and not the evidence, is 
dispositive, the VCAA does not apply, and no further 
discussion on this matter is warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (where "the law, and 
not the evidence is dispositive . . ., the VCAA is not 
applicable").




ORDER

Basic eligibility for entitlement to dependency and indemnity 
compensation is not established.  

Entitlement to accrued benefits is denied as a matter of law.


REMAND

The appellant's claim of Death Pension was denied, in part, 
based on VAOPGCPREC 8-2000, which held that death pension 
based on a period of Vietnam service could only be 
established for a surviving spouse who married the veteran 
prior to May 8, 1985, if the marriage was less than a year 
old when the veteran died, and there were no children born to 
the veteran and the widow.  

However, in this case, the veteran served for 90 days during 
the Persian Gulf War.  38 C.F.R. § 3.2(i).  Under 38 U.S.C.A. 
§ 1541(f), in cases where the veteran and widow were not 
married for at least one year prior to death, and no children 
were born of their relationship, that a surviving spouse must 
have been married to a Persian Gulf War veteran prior to 
January 1, 2001, to be eligible to qualify for death pension, 
which is a need-based program.  See also 38 C.F.R. § 3.54 
(a)(3)(viii) (Death pension may be paid to a surviving spouse 
who was married to the veteran prior to the applicable 
delimiting dates:  Persian Gulf War, January 1, 2001.)

The appellant and the veteran were married on July [redacted], 1998.  
Thus, the RO should determine whether she does indeed qualify 
for death pension based on her husband's Persian Gulf wartime 
service, and other preliminary eligibility criteria, such as 
income limits, prior to appellate resolution of this issue.  

The claim is REMANDED for the following:  

1.  Determine whether the appellant is 
eligible for death pension based on the 
veteran's Persian Gulf War service.  

2.  Regardless of the determination made 
pursuant to paragraph #1 above, have the 
appellant complete a current EVR before 
returning the case to the Board.  

3.  Review the claims file and ensure that 
all applicable notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for death pension.  
See also 38 C.F.R. § 3.159 (2003).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



